                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN N. LOCKETT, III,                         )
                 Petitioner,                  )       Civil Action No. 18-14 Erie
                                              )
               V.                             )
                                              )       Magistrate Judge Richard A. Lanzillo
FCI MCKEAN, WARDEN,                           )
               Respondents.                   )


                          MEMORANDUM OPINION AND ORDER

       Presently before the Court is a petition for a writ of habeas corpus filed by federal

prisoner John N. Lockett, III ("Petitioner") pursuant to 28 U.S.C. § 2241. ECF No. 3. He is

challenging a disciplinary action taken against him in which he lost good conduct sentencing

credit. As relief, he seeks an order from this Court directing that his incident report be expunged

so that he may be restored the good conduct time he lost as a sanction. For the reasons set forth

below, the petition is denied.

I.     Relevant Background

       Petitioner is incarcerated at the Federal Correctional Institution McKean ("FCI

McKean"), which is located within the territorial boundaries of this Court. On June 21, 2017, at

approximately 10:00 a.m., a corrections officer searched his cell and found a bag of marijuana

inside a wall locker. ECF No. 7-5 at 5. The officer filed an incident report and Petitioner was

charged with violating the Bureau of Prison's (the "BOP's") regulation that prohibits

"[p ]ossession of any narcotics, marijuana, drugs, alcohol, intoxicants, or related paraphernalia,

not prescribed for the individual by the medical staff." 28 C.F.R. § 541.3, Prohibited Act 113.
       The matter was referred to a Disciplinary Hearing Officer ("DHO"), who held a hearing

on July 19, 2017. At the hearing, Petitioner stated, as he had during the initial investigation of the

incident report, that the drugs found in his cell's wall locker were not his and that another inmate

must have placed them there. ECF No. 7-5 at 3. Petitioner requested that Chaplain Richard

Glogau serve as his staff representative at his DHO hearing, but the chaplain reported to the

DHO that he reviewed the security "camera footage for the day in question and did not find any

evidence of any other inmates entering [Petitioner's] assigned cell that day." ECF No. 7-5 at 2.

       At the conclusion of the hearing, the DHO "found no evidence to support [Petitioner's

claim that he was] set up." ECF No. 7-5 at 3. Explaining that Petitioner is "responsible to keep

all areas under [his] control free from contraband[,]" and that his "assigned cell is an area under

[his] control," the DHO found that Petitioner committed the prohibited act as charged. Id. As part

of his sanctions, Petitioner was disallowed 27 days of good conduct time. Id.

       Petitioner unsuccessfully appealed the DHO's decision through the BOP's administrative

review process. ECF No. 3-1 at 3-5; ECF No. 3-2 at 5-8. In denying Petitioner's appeal, the

BOP's Administrator of National Inmate Appeals explained:

       You deny the charge ... and note several staff and inmates were moving all over
       the unit during the mass shakedown. You state the drugs were not found in your
       assigned locker, and you should not be held responsible for a vacant wall
       locker ....

       .. .. We find the DH O's decision was based upon the greater weight of the evidence
       as detailed in Section V of the DHO report and the determination of the DHO is
       reasonable and supported by the evidence presented. This includes the fact that
       the drugs were found inside a wall locker in your assigned cell. You were the only
       inmate assigned to the cell when the contraband was found. As informed, you are
       responsible for keeping your assigned areas free of contraband. In addition, your
       due process rights were upheld during the discipline process and the sanctions
       imposed, to include a loss of [good conduct time], were commensurate to the
       severity level of the offense committed and in compliance with policy.

ECF No. 3-2 at 5 (emphasis added).


                                                  2
        In the petition that he filed with this Court, ECF No. 3, and in the accompanying brief,

ECF No. 4, Petitioner claims that the disciplinary sanctions were imposed in violation of his due

process rights because the DHO's findings were not supported by sufficient evidence.

Respondent (Petitioner's custodian, the Warden of FCI McKean) filed an answer, ECF No. 7, to

which Petitioner filed a reply, ECF No. 8.

II.    Discussion

       The Court has jurisdiction under 28 U.S. C. § 2241 to considers Petitioner's claim, since

he is challenging the BO P's execution of his sentence and the sanction of loss of good conduct

time. Denny v. Schultz, 708 F.3d 140, 143 (3d Cir. 2013); Queen v. Miner, 530 F.3d 253,254 (3d

Cir. 2008). "Federal prisoners serving a term of imprisonment of more than one year have a

statutory right to receive credit toward their sentence for good conduct." Id. (citing 18 U.S.C.

§ 3624 (b); 28 C.F.R. § 523.20). "When such a statutorily created right exists, 'a prisoner has a

constitutionally protected liberty interest in good time credit."' Id. at 143-44 (quoting Young v.

Kann, 926 F.2d 1396, 1399 (3d Cir. 1991), which cited Wolffv. McDonnell, 418 U.S. 539, 556-

57 (1974)). Therefore, Petitioner was entitled "'to those minimum procedures appropriate under

the circumstances and required by the Due Process Clause to insure that the state-created right is

not arbitrarily abrogated."' Id. at 144 (quoting Wolff, 418 U.S. at 557).

       In Superintendent v. Hill, 472 U.S. 445,455 (1985), the Supreme Court held "that the

requirements of due process are satisfied if some evidence supports the decision by the prison

disciplinary board to revoke good time credits." (Emphasis added). It further explained:

       This standard is met if "there was some evidence from which the conclusion of
       the administrative tribunal could be deduced .... " United States ex rel. Vajtauer v.
       Commissioner of Immigration, 273 U.S. [103], at 106, 47 S.Ct. [302], at 304
       [(1927)]. Ascertaining whether this standard is satisfied does not require
       examination of the entire record, independent assessment of the credibility of
       witnesses, or weighing of the evidence. Instead, the relevant question is whether


                                                  3
       there is any evidence in the record that could support the conclusion reached by
       the disciplinary board. See ibid.; United States ex rel. Tisi v. Tod, 264 U.S. 131,
       133-134, 44 S.Ct. 260, 260-261, 68 L.Ed. 590 (1924); Willis v. Ciccone, 506 F.2d
       1011, 1018 (CA8 1974). We decline to adopt a more stringent evidentiary
       standard as a constitutional requirement. Prison disciplinary proceedings take
       place in a highly charged atmosphere, and prison administrators must often act
       swiftly on the basis of evidence that might be insufficient in less exigent
       circumstances. See Wolff, 418 U.S., at 562-563, 567-569, 94 S.Ct., at 2977-2978,
       2980-2981. The fundamental fairness guaranteed by the Due Process Clause does
       not require courts to set aside decisions of prison administrators that have some
       basis in fact. Revocation of good time credits is not comparable to a criminal
       conviction, id., at 556, 94 S.Ct., at 2974, and neither the amount of evidence
       necessary to support such a conviction, see Jackson v. Virginia, 443 U.S. 307, 99
       S.Ct. 2781, 61 L.Ed.2d 560 (1979), nor any other standard greater than some
       evidence applies in this context.

Id. at 455-56.

       The DH O's decision at issue in this case was based upon the requisite amount of evidence

necessary to survive review by a federal habeas court. The corrections officer found the bag of

marijuana in Petitioner's cell. Petitioner's chosen staff representative, Chaplain Glogau, reviewed

the video footage concerning the date of the incident and he did not provide any information to

the DHO to support Petitioner's defense to the charge. And as the DHO and the BOP's

Administrator of National Inmate Appeals explained to Petitioner, it is his responsibility to keep

his cell free from contraband. Therefore, because the marijuana was found in his cell, there was

"some evidence" to support the DHO's decision.

       The "some evidence" standard has been found to have been met even in cases where an

inmate shares his cell with another inmate and it cannot be determined who was responsible for

the contraband. For example, in Denny, two shanks were discovered in the duct work above the

sink between the petitioner's cell, which he shared with one other inmate, and an adjacent cell.

The United States Court of Appeals for the Third Circuit affirmed the denial of the petitioner's

habeas petition, holding:



                                                 4
                 In a shared cell, all parts of the cell are equally accessible to each prisoner
         housed in the cell. Thus, each individual prisoner is responsible for keeping the
         entire cell free from contraband. Because each prisoner in a shared cell has an
         affirmative responsibility to keep the entire cell, and all other space accessible
         from within the cell, free from contraband, it follows that any contraband found
         within the cell is constructively possessed by each of the inmates housed in that
         cell. Thus, the mere discovery of contraband in a shared cell constitutes "some
         evidence" that each prisoner in that cell possessed the contraband.

                 In the case before us, it is undisputed that two homemade shanks were
         found in a space accessible from within Denny's cell. This evidence, by itself,
         constitutes "some evidence" that Denny possessed the weapons in question.

Denny, 708 F.3d at 147 (emphasis added). The decision in Denny forecloses any argument on

Petitioner's part that there was not "some evidence" to support the DHO's decision in his case.

         In conclusion, the DHO did not violate Petitioner's due process rights when he found that

Petitioner committed the prohibited act as charged. Therefore, the Court will deny his petition.

         An appropriate order follows.



                                                           ORDER

                     26thday of February, 2019, IT IS ORDERED that Petitioner's petition
         AND NOW, this_

for a writ of habeas corpus is DENIED. 1




                                                    ~L~J~
                                                       United States Magistrate Judge




         28 U.S.C. § 2253 sets forth the standards governing the issuance of a certificate of appealability for
appellate review of a district court's disposition of a habeas petition. Federal prisoner appeals from the denial of a
§ 2241 habeas corpus proceeding are not governed by the certificate of appealability requirement. United States v.
Cepero, 224 F.3d 256, 264-65 (3d Cir. 2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134
(2012).

                                                           5
